Citation Nr: 1136898	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for discoid lupus erythematosus (claimed as skin disorder), including as secondary to an environmental agent.

3.  Entitlement to service connection for a respiratory disorder, including as secondary to an environmental agent/asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Huntington, West Virginia.  A transcript of the hearing is in the claims file.

The issues of entitlement to a nonservice-connected pension, and service connection for a kidney disorder, including as secondary to discoid lupus erythematosus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

In correspondence dated in March 2008, the Veteran stated that during his tour of duty in Trabzon, Turkey, which he said was "right on the Russian border," he was exposed to some chemical that was sprayed by the Russians to get the United States out of Trabzon.  He posits that his current skin disorder (diagnosed as discoid lupus) may be secondary to this exposure.  He also says he was exposed to "violent" demonstrations that included "shooting, sticks and stones, etc." in Trabzon (see report of May 2007 VA psychiatric evaluation), and relates these events as stressors in support of his claim for service connection for an acquired psychiatric disorder/PTSD.  In 2008, the RO requested the unit records, but in response, received only the Veteran's personnel file.  On remand a request should be made for a copy of the unit history /Lessons Learned for the 6939 Security Squadron, Trabzon AS, Turkey (USAFSS) in Trabzon, Turkey, for the time period July 1, 1968, to October 31, 1969.  

In addition to the foregoing, in correspondence dated in August 2008, the Veteran reported that he was "presently on disability w/ the Social Scty Adm."  See also copy of October 2008 private examination report.  On remand the Veteran's Social Security disability records should be requested and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

The Veteran testified that he began treatment at the Vet Center shortly after service, in the 1970's.  However, with his claim, he indicated he began treatment there in 2005.  A letter received from J.C. at the Vet Center in June 2006 indicated that the Veteran first sought treatment there in April 2005, but then did not return.  It is not clear from the Veteran's testimony whether he resumed treatment at some point after this letter was received.  On remand, requests should be made for actual clinical records. 

Finally, in August 2011 the RO forwarded VA and private medical records to the Board, which were received by the Board in September 2011.  If the claims for service connection are not resolved to the Veteran's satisfaction on remand, the post remand Supplemental Statement of the Case must address all of the evidence compiled after the April 2010 Supplemental Statement of the Case.  See 38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army & Joint Services Records Research Center (JSRRC) for a copy of unit operation reports/Lessons Learned for the 6939 Security Squadron in Trabzon AS, Turkey (USAFSS) from July 1, 1968, to October 31, 1969.

2.  Request a copy of the Veteran's Social Security disability records.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request copies of actual clinical records from the Charleston Vet Center for any treatment the Veteran received from the 1970's to the present.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above and any other development deemed necessary (including the provision, if warranted, of a VA Compensation and Pension (C&P) PTSD examination), adjudicate the claims for service connection.  All evidence associated with the claims file after the April 2010 Supplemental Statement of the Case must be considered.  See 38 C.F.R. § 19.31. 

If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


